Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 5, 6 and 10 are objected to because of the following informalities:  
In claim 1, line 9, " corresponding to a predetermined number of azimuth angles " should read - - corresponding to the predetermined number of azimuth angles - -
In claim 1, line 18, "when" should read - -in a case- -
In claim 5, line 6, "when" should read - -in the case- -
In claim 6, line 2, " determines a color of a flat member in a display medium " should read - determines a color of a display surface in the display medium - -
In claim 6, line 10, " corresponding to a predetermined number of azimuth angles " should read - - corresponding to the predetermined number of azimuth angles - -
In claim 6, line 15, " a color of the content " should read - - a color of a content - -
In claim 6, line 18, " storing the pixel values at the positions " should read - - storing pixel values at positions - -
In claim 6, lines 21-22, " a basis of the colors of the viewable microcells " should read - - a basis of colors of the viewable microcells - -
In claim 6, line 22, "when" should read - -in a case- -
In claim 6, line 24, " corresponding to the predetermined azimuth values " should read - - corresponding to each of the predetermined azimuth angles - -
In claim 6, line 25, " the color of each microcell " should read - - a color of each microcell - -
In claim 10, line 9, " corresponding to a predetermined number of azimuth angles " should read - - corresponding to the predetermined number of azimuth angles - -
In claim 10, lines 14-15, " a color of the content " should read - - a color of a content - -
In claim 10, line 19, "when" should read - -in a case- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaisei (JP6374625B1).
Regarding claim 1, Kaisei teaches a processing device (Fig. 1-12, Abs, Pages 2-10 of JP6374625B1) configured to produce a display medium (1 in Fig. 1-2 and Fig. 9, pages 2-3 and 9) enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle (Fig. 1-2 and Fig. 9, Abs, pages 2-3 and 9), 
wherein the display medium (1 in Fig. 1-2 and Fig. 9, Abs, pages 2-3 and 9) comprises 
a flat member (2 in Fig. 1-2, pages 2-3) that reflects light (Abs, Page 2) or a sheet-like member (Fig. 9, page 9) having a sheet-like form that transmits light (Fig. 9, page 9), 
the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) being divided into a plurality of unit cells (C in Fig. 2, Page 2), 
each of the plurality of unit cells (C in Fig. 2, Page 2) being divided into a predetermined number of subcells (B in Fig. 2, Page 2) corresponding to the predetermined number of azimuth angles (Abs, Fig. 1-2, pages 2-3), 
projecting members (3 in Fig. 1-5, pages 2-5) having a light-blocking surface (Page 3, Paragraph 1) being formed perpendicular to the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) on top of the flat member (2 in Fig. 1-2, pages 2-3) or sheet-like member (Fig. 9, page 9) and parallel to a predetermined azimuth angle in each subcell (B in Fig. 2, Page 2) corresponding to the predetermined azimuth angle (Fig. 1-5 and Fig. 9), and 
the subcells (B in Fig. 2, Page 2) including a plurality of microcells (the microcells in Fig. 8, page 8) for expressing a color of a content (Fig. 8, page 8), and wherein the processing device (Fig. 1-12, Pages 2-10) comprises 
a shape specifying unit (121 in Fig. 7 and 10, page 6-7) that specifies a size of each subcell (B in Fig. 2, Page 2) or a shape of the projecting members (3 in Fig. 1-5, pages 2-5) in each subcell (B in Fig. 2, Page 2) in a unit cell (C in Fig. 2, Page 2) on the basis of a position of the microcells (the microcells in Fig. 8, page 8) concealed by the projecting members (3 in Fig. 1-5, pages 2-5) in a case the unit cell (C in Fig. 2, Page 2) is observed from each of the predetermined number of azimuth angles (Fig. 4-7 and 10, page 6-7).  
Examiner notes: filing the English translation (e.g., Google Translate or other desktop tools) of the foreign priority document (JP2018-245335) of the instant application will make the effective filing date of the instant application as 12/27/2018 and disqualify Kaisei (JP6374625B1) as a 102(a)(1) prior art due to 102(b)(1)(A) exceptions.

Regarding claim 6, Kaisei teaches a processing device (Fig. 1-12, Pages 2-10 of JP6374625B1) configured to produce a display medium (1 in Fig. 1-2 and Fig. 9, pages 2-3 and 9) that determines a color of a display surface in the display medium (1 in Fig. 1-2 and Fig. 9, pages 2-3 and 9) enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from the predetermined elevation angle and azimuth angle (Fig. 1-2 and Fig. 9, Abs, pages 2-3 and 9), 
wherein the display medium (1 in Fig. 1-2 and Fig. 9, Abs, pages 2-3 and 9) comprises 
a flat member (2 in Fig. 1-2, pages 2-3) that reflects light (Abs, Page 2) or a sheet-like member (Fig. 9, page 9) having a sheet-like form that transmits light (Fig. 9, page 9), 
the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) being divided into a plurality of unit cells (C in Fig. 2, Page 2), 
each of the plurality of unit cells (C in Fig. 2, Page 2) being divided into a predetermined number of subcells (B in Fig. 2, Page 2) corresponding to the predetermined number of azimuth angles (Fig. 1-2, Abs, pages 2-3), 
projecting members (3 in Fig. 1-5, pages 2-5) having a light-blocking surface being formed perpendicular to the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) on top of the flat member (2 in Fig. 1-2, pages 2-3) or sheet-like member (Fig. 9, page 9) and parallel to a predetermined azimuth angle in each subcell (B in Fig. 2, Page 2) corresponding to the predetermined azimuth angle (Fig. 1-5 and Fig. 9), and
projecting members (3 in Fig. 1-5, pages 2-5) having a light-blocking surface (Page 3, Paragraph 1) being formed perpendicular to the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) on top of the flat member (2 in Fig. 1-2, pages 2-3) or sheet-like member (Fig. 9, page 9) and parallel to a predetermined azimuth angle in each subcell (B in Fig. 2, Page 2) corresponding to the predetermined azimuth angle (Fig. 1-5 and Fig. 9), and 
the subcells (B in Fig. 2, Page 2) including a plurality of microcells (the microcells in Fig. 8, page 8) for expressing a color of a content (Fig. 8, page 8), and 
wherein the processing device (Fig. 1-12, Pages 2-10) comprises 
a storage device (110 in Fig. 7 and 9) for storing pixel values at positions corresponding to the unit cells (C in Fig. 2, Page 2) for each of the predetermined number of contents (Page 6), and 
a color specifying unit (123 in Fig. 7 and 9) that calculates for each of the predetermined azimuth angles pixel values to be displayed on a basis of colors of the viewable microcells (the microcells in Fig. 8, page 8) in a case a unit cell (C in Fig. 2, Page 2) is viewed from a predetermined azimuth angle, and the differences in pixel values at positions corresponding to the unit cell in the content corresponding to each of the predetermined azimuth angles (Page 7), and 
specifies a color of each microcell (the microcells in Fig. 8, page 8) in the unit cell (C in Fig. 2, Page 2) so that a sum of the differences calculated for each of the predetermined number of azimuth angles is smaller (Page 7 and Page 9, the section of Process of color value calculation unit).  

Regarding claim 10, Kaisei teaches a display medium (1 in Fig. 1-2 and Fig. 9, pages 2-3 and 9) enabling a predetermined number of contents corresponding to a predetermined number of azimuth angles to be displayed from a predetermined elevation angle and azimuth angle (Fig. 1-2 and Fig. 9, Abs, pages 2-3 and 9), 
wherein the display medium (1 in Fig. 1-2 and Fig. 9, Abs, pages 2-3 and 9) comprises 
a flat member (2 in Fig. 1-2, pages 2-3) that reflects light (Abs, Page 2) or a sheet-like member (Fig. 9, page 9) having a sheet-like form that transmits light (Fig. 9, page 9), 
the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) being divided into a plurality of unit cells (C in Fig. 2, Page 2), 
each of the plurality of unit cells (C in Fig. 2, Page 2) being divided into a predetermined number of subcells (B in Fig. 2, Page 2) corresponding to the predetermined number of azimuth angles (Fig. 1-2, Abs, pages 2-3), 
projecting members (3 in Fig. 1-5, pages 2-5) having a light-blocking surface (Page 3, Paragraph 1) being formed perpendicular to the flat member (2 in Fig. 1-2, pages 2-3) or the sheet-like member (Fig. 9, page 9) on top of the flat member (2 in Fig. 1-2, pages 2-3) or sheet-like member (Fig. 9, page 9) and parallel to a predetermined azimuth angle in each subcell (B in Fig. 2, Page 2) corresponding to the predetermined azimuth angle (Fig. 1-5 and Fig. 9), and 
the subcells (B in Fig. 2, Page 2) including a plurality of microcells (the microcells in Fig. 8, page 8) for expressing a color of a content (Fig. 8, page 8), and
wherein a color of each microcell (the microcells in Fig. 8, page 8-9) is set so that the content corresponding to each of the predetermined number of azimuth angles can be displayed on a basis of the color given to the microcells (the microcells in Fig. 8, page 8-9) other than those concealed by the projecting members (3 in Fig. 1-5, pages 2-5) in a case the unit cells (C in Fig. 2, Page 2) are viewed from each of the predetermined number of azimuth angles (Page 9, the section of Process of color value calculation unit).

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a processing device or a display medium as set forth in claims 3-5 and 8.
Regarding claim 3, none of the prior art discloses or suggests a processing device recited in claim 1, wherein “the shape specifying unit specifies the size of each subcell or the shape of the projecting members in each subcell using simulated annealing” in combination with the other required elements of the claim.
Regarding claim 4, none of the prior art discloses or suggests a processing device recited in claim 1, wherein “the shape specifying unit specifies the size of each subcell or the shape of the projecting members in each subcell using a genetic algorithm” in combination with the other required elements of the claim.
Regarding claim 5, none of the prior art discloses or suggests a processing device recited in claim 1, wherein “the shape specifying unit, after specifying the size of each subcell or the shape of the projecting members in each subcell, changes a weighting of evaluation items in the evaluation function used to specify the size of each subcell or the shape of the projecting members in each subcell so that an area of the microcells exposed with respect to the projecting members is equal to or greater than a specified value in the case the unit cell is viewed from each of the predetermined number of azimuth angles” in combination with the other required elements of the claim.
Regarding claim 8, none of the prior art discloses or suggests a processing device recited in claim 1, wherein “the color specifying unit also groups adjacent microcells belonging to a predetermined subcell, corrects an average of values for each channel given to a grouping to values of channels for the microcells in the grouping, and notifies a printer used to print the colors in the microcells of the range of the grouping” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871